Citation Nr: 1329422	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The appellant had a period of service in the Army National 
Guard from November 1979 to June 1982, which included a 
period of active duty for training (ACDUTRA) from July to 
November 1980.  He also served in a reserve service unit 
from June 1982 to December 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2011 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO reopened the 
previously denied claim of service connection for bilateral 
pes planus based on a finding of new and material evidence 
and denied entitlement to service connection for bilateral 
pes planus on the merits. 

Regardless of whether the RO's reopened the claim, the Board 
must consider the question of whether new and material 
evidence has been received because it relates to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for bilateral pes 
planus is addressed in the REMAND that follows the below 
decision.


FINDINGS OF FACT

1.  A February 2009 rating decision denied service 
connection for bilateral pes planus; the appellant did not 
appeal the rating decision or submit any pertinent evidence 
within the appeal period.  
 
2.  The evidence received after the expiration of the appeal 
period includes evidence that is not cumulative or redundant 
of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
establishes a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection 
for bilateral pes planus have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108 , which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Moreover, new and 
material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be 
consistent with 38 C.F.R. § 3.159(c)(4), which "does not 
require new and material evidence as to each previously 
unproven element of a claim."  Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 
284 (1996) (the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only need to be probative in regard to each element that 
was a specified basis for the last disallowance).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The appellant's claim seeking service connection for 
bilateral pes planus was originally denied in a February 
2009 rating decision because the evidence showed no 
relationship between current pes planus and service.  An 
October 2010 Board decision noted that the appellant did not 
file a timely notice of disagreement with that rating 
decision.  

The appellant filed a petition to reopen the claim for 
service connection for bilateral pes planus in March 2011.  

The evidence received after the expiration of the appeal 
period for the February 2009 decision includes medical 
opinion evidence that the current pes planus was aggravated 
by service.  An October 2010 statement from the appellant's 
treating podiatrist reflects the diagnosis of severe pes 
planus as well as his opinion that while the pes planus is 
more than likely congenital, his prior military service 
would have significantly aggravated the condition.  The 
podiatrist explained that prolonged marching, standing, 
walking and hiking could have significantly contributed to 
his degenerative joint disease in both feet.  It was his 
opinion that this type of activity could have led to 
significant degenerative joint disease in both feet, 
associated with his military service.  He wrote that he 
reviewed the appellant's 'provided service medical records' 
regarding his lower extremities and that these show lower 
extremity strain and laceration that would have aggravated 
the biomechanical foot and leg condition.  

This evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, it is new and material and reopening of the 
claim is warranted.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim for service 
connection for bilateral pes planus is granted.


REMAND

As discussed above, the appellant seeks service connection 
for pes planus, arguing that the condition pre-existed 
service and was aggravated by his period of active duty for 
training (ACDUTRA) from July to November 1980.  Now that the 
previously denied claim has been reopened, the Board will 
address the merits of the claim.

Generally, service connection is awarded for disability that 
is the result of a disease or injury in active service.  
38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2012).  Active military, naval, 
or air service also includes any period of INACDUTRA in 
which the individual concerned was disabled from injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  
ACDUTRA includes full time duty performed by members of the 
National Guard of any state or Reservists.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard 
of any state.  38 C.F.R. § 3.6(d).

The Board notes that veterans who serve on regular active 
duty are entitled to several presumptions -- such as the 
presumption of sound condition at entrance to service, the 
presumption of aggravation during service of preexisting 
diseases or injuries that undergo an increase in severity 
during service, and the presumption of service incurrence 
for certain diseases which manifest themselves to a degree 
of disability of 10 percent or more within a specified time 
after separation from service -- to assist them in 
substantiating their service connection claims.  38 U.S.C.A. 
§§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309 (2012).  However, the presumption of 
sound condition does not apply to an appellant whose claim 
is based on a period of ACDUTRA who has not previously 
established veteran status.  Smith v. Shinseki, 24 Vet. App. 
40, 44 (2010).  Moreover, "where a claim is based on a 
period of [ACDUTRA], the presumption of aggravation under 
[38 U.S.C.A.] § 1153 is not applicable."  Id. at 48; see 
Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  
Therefore, in this case, these presumptions do not apply.

Regardless, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) 
(2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has not been afforded a VA examination 
so that an expert opinion can be reached as to whether he 
current bilateral pes planus is due to or aggravated by 
service.  The Board notes the aforementioned podiatrist 
opinion, but also notes that VA examiner observed in a 
November 2005 examination for the knees that there was no 
documentation of pes planus in the service treatment record.  
Parenthetically, the Board notes that the existence of pes 
planus in service was relevant to the 2005 examination 
because the appellant was claiming knee disability due to 
pes planus, claimed to have been present in service.  The 
examiner commented on the lack of notation of pes planus in 
the enlistment examination or any army reserve examinations 
in 1979, despite the appellant's assertions that pes planus 
pre-existed service and was aggravated by service.  

In light of the foregoing, the Board finds that a medical 
opinion as to the etiology of present pes planus must be 
obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 
supra.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The appellant should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his bilateral 
pes planus by an examiner with 
sufficient expertise.  The appellant's 
claims folder must be made available to 
the examiner prior to the examination.

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims folder 
and the clinical findings of the 
examination, the examiner must:

a)  Address whether the appellant's flat 
feet or bilateral pes planus is a 
congenital or developmental defect or 
disease.  [Note: a "disease" generally 
refers to a condition that is considered 
capable of improving or deteriorating; a 
"defect" is generally not considered 
capable of improving or deteriorating.  
VAOPGCPREC 82-90 (1990) (citing Durham 
v. United States, 214 F.2d 862, 875 
(D.C. Circuit 1954)].  Please provide a 
complete explanation for the opinion. 

b)  If it is a congenital or 
developmental defect, explain whether it 
is at least as likely as not (a 
probability of 50 percent or greater) 
that there was a superimposed injury or 
disease in active duty that resulted in 
additional disability of the foot.  
Please provide a complete explanation 
for the opinion. 

c)  If it is a disease, state whether it 
at least as likely as not (i.e. 50 
percent or greater probability) that pes 
planus pre-existed active service and if 
so, whether it was aggravated (i.e., 
permanently worsened) by service.  
Please provide a complete explanation 
for the opinion. 

d)  If a response above is negative, 
provide an opinion as to whether it is 
at least as likely as not (i.e. 50 
percent or greater probability) that the 
appellant's current pes planus 
disability began in or is etiologically 
related to his period of military 
service. 

Any opinion provided must include an 
explanation of the basis for the 
opinion.  The examiner is reminded that 
the term "as likely as not" does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in 
favor of the proposition as it is to 
find against it.
 If the examiner is unable to offer the 
requested opinion, it is essential that 
the examiner offer a rationale for the 
conclusion that an opinion could not be 
provided without resort to speculation, 
together with a statement as to whether 
there is additional evidence that could 
enable an opinion to be provided, or 
whether the inability to provide the 
opinion is based on the limits of 
medical knowledge.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  The 
report must be typed.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to the 
appellant, provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


